J. S30018/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
ALLEN SPEARMAN,                            :          No. 848 EDA 2015
                                           :
                          Appellant        :


                Appeal from the PCRA Order, February 24, 2015,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0005428-2008


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND JENKINS, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED AUGUST 23, 2016

        Allen Spearman appeals from the order of February 24, 2015, denying

his PCRA1 petition. After careful review, we affirm.

        In a prior memorandum, affirming appellant’s judgment of sentence on

direct appeal, this court summarized the history of this case as follows:

                    Appellant was arrested for sexual crimes
              committed against his biological daughter, B.S. On
              May 15, 2009, represented by counsel, Appellant
              proceeded to a bench trial at which then
              sixteen-year-old B.S. testified on direct examination
              extensively regarding the years of sexual abuse
              perpetrated upon her by her father, Appellant. N.T.
              5/15/09 at 6-42. Specifically, B.S. testified in detail
              regarding Appellant repeatedly raping her and then
              financially rewarding her thereafter. N.T. 5/15/09 at
              6-42. At the conclusion of the direct examination of
              B.S., trial counsel requested a short recess, and
              Appellant then indicated his desire to plead guilty.

1
    Post-Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.
J. S30018/16


            N.T. 5/15/09 at 44. The Court Crier stated, “Judge,
            this is going to be an open plea,” and the certified
            docket entry indicates “Guilty Plea-Non-Negotiated.”
            N.T. 5/15/09 at 44. Appellant then presented the
            trial court with a written guilty plea colloquy and the
            trial court conducted an oral guilty plea colloquy.
            N.T. 5/15/09 at 44-48.         During the guilty plea
            colloquy, the trial court indicated, inter alia, that
            Appellant could appeal if the trial court imposed an
            illegal sentence and, following Appellant’s plea of
            guilty to the charges indicated supra,[2] the trial
            court orally ordered a presentence investigation, as
            well as a Megan’s law evaluation. N.T. 5/15/09 at
            46-49.      Appellant remained on bail pending
            sentencing; however, the trial court kept the “stay
            away order in effect.” N.T. 5/15/09 at 46-48.

                  On    October    2,   2009,   a    presentence
            investigation report was filed, and represented by
            new counsel, on October 9, 2009, Appellant filed a
            presentence motion to withdraw his guilty plea. In
            the motion, Appellant averred (1) his guilty plea was
            a “product of duress and was therefore not a
            knowing, intelligent and voluntary waiver of his trial
            rights;” (2) he is “innocent of all charges in this
            matter and believes he has a viable defense to the
            allegations against him in this case;” and (3) the
            “Commonwealth will not be substantially prejudiced
            if [Appellant] is permitted to withdraw his guilty
            plea[.]”

                  Following a brief hearing, the trial court denied
            Appellant’s presentence motion on the basis that,
            inter     alia,  the    Commonwealth        would    be
            substantially prejudiced by Appellant’s withdrawal of
            his guilty plea.


2
  Appellant pled guilty to the charges of aggravated indecent assault,
unlawful restraint, endangering the welfare of children, corruption of minors,
indecent assault, simple assault, reckless endangerment, sexual assault,
statutory sexual assault and incest.        In exchange for his plea, the
Commonwealth withdrew additional charges of rape, involuntary deviate
sexual intercourse (“IDSI”), and false imprisonment.


                                     -2-
J. S30018/16


Commonwealth       v.   Spearman,     No.   1823    EDA   2010,   unpublished

memorandum at 1-3 (Pa.Super. filed October 18, 2011).

      On January 21, 2010, appellant filed a motion for reconsideration,

which was denied on April 23, 2010, following an evidentiary hearing. 3 That

same date, the trial court imposed sentences of 5 to 10 years’ imprisonment

for aggravated indecent assault, and 2 to 4 years for unlawful restraint, run

consecutively for an aggregate of 7 to 14 years’ imprisonment. No further

penalty was imposed for the remaining charges.            Appellant was also

determined to be a sexually violent predator (“SVP”) for Megan’s Law

purposes.

      Post-sentence motions were denied, and on October 18, 2011, this

court affirmed the judgment of sentence. We determined that the trial court

did not abuse its discretion in denying appellant’s pre-sentence motion to

withdraw his guilty plea where the trial court found that appellant’s assertion

of innocence was not sincere, but rather was an attempt to manipulate and

delay the entire judicial process. Id. at 14. In addition, we agreed that the

Commonwealth would have been substantially prejudiced by appellant’s

pre-sentence withdrawal of his guilty plea where the minor victim had

already testified and she and her mother had moved to Florida.          Id. at

15-16.


3
  The basis for appellant’s reconsideration motion is discussed at length in
this court’s prior memorandum at pages 3 through 8. It is not germane to
the instant appeal.


                                     -3-
J. S30018/16


      Appellant also argued on appeal that the trial court abused its

discretion in denying his post-sentence motion to withdraw his guilty plea

because the Commonwealth failed to make an agreed-upon sentencing

recommendation of 5 to 10 years’ imprisonment, and because he entered

into a negotiated plea agreement, the terms of which the sentencing court

failed to abide. We found these claims waived for failure to raise them in the

court below. Id. at 16-21. Although appellant filed a timely post-sentence

motion, he never averred therein that his guilty plea was involuntary due to

his understanding that the Commonwealth was going to recommend an

aggregate sentence of 5 to 10 years’ imprisonment.       Id. at 19.   Nor did

appellant allege that he had entered into a negotiated plea agreement and

should be permitted to withdraw his plea since the trial court failed to abide

by the terms of that agreement.     Id. at 20.   As these claims were being

raised for the first time on appeal, we found them to be waived.

      Appellant filed a petition for allowance of appeal to the Pennsylvania

Supreme Court, which was denied on April 4, 2012. This timely, counseled

PCRA petition was filed on March 12, 2013. Following an evidentiary hearing

held on January 23, 2015, the PCRA court entered an order on February 24,

2015, denying appellant relief.4    A timely notice of appeal was filed on

March 23, 2015. On March 26, 2015, appellant was ordered to file a concise


4
  The judge who presided over appellant’s guilty plea and sentencing, the
Honorable Harold M. Kane, has since retired. The Honorable Susan I.
Schulman heard appellant’s PCRA petition.


                                    -4-
J. S30018/16


statement of errors complained of on appeal within 21 days pursuant to

Pa.R.A.P. 1925(b); appellant timely complied on April 15, 2015, and on

June 12, 2015, the PCRA court filed a Rule 1925(a) opinion.

      Appellant has raised the following issues for this court’s review:

             1.    Is [appellant] eligible for Post-Conviction Relief
                   under Commonwealth v. Hopkins?

             2.    Did Plea Counsel [Max] Kramer[, Esq.] render
                   ineffective assistance by failing to inform
                   Petitioner that he would have to make an
                   admission of guilt and attend sex offender
                   courses in order to qualify for parole?

             3.    Did the PCRA court err by concluding that Plea
                   Counsel Kramer and Sentencing Counsel
                   [Mariana] Rossman[, Esq.] did not render
                   ineffective assistance?

             4.    Did the PCRA court err by denying a hearing on
                   issues 16(a), 16(c), 16(e), 16(g), and 16(l) in
                   the March 13, 2013 Counseled [PCRA] Petition
                   and issues 13(a), 13(b)(ii), 13(b)(iii), 13(e),
                   and 13(f)(i) of the AMENDED PETITION FOR
                   RELIEF UNDER THE [PCRA] AND ANSWER TO
                   COMMONWEALTH’S MOTION TO DISMISS?

Appellant’s brief at 7 (capitalization in original).

      Initially, we note our standard of review:

             Our standard of review of a PCRA court’s dismissal of
             a PCRA petition is limited to examining whether the
             PCRA court’s determination is supported by the
             evidence of record and free of legal error.
             Commonwealth v. Ceo, 812 A.2d 1263, 1265
             (Pa.Super. 2002) (citation omitted).             Great
             deference is granted to the findings of the PCRA
             court, and these findings will not be disturbed unless
             they have no support in the certified record.



                                       -5-
J. S30018/16


             Commonwealth v. Carr, 768 A.2d 1164, 1166
             (Pa.Super. 2001) (citation omitted).

Commonwealth         v.   Wilson,   824    A.2d   331,   333   (Pa.Super.   2003)

(en banc), appeal denied, 839 A.2d 352 (Pa. 2003).

       In his first issue, appellant claims that his 5 to 10-year mandatory

minimum sentence for aggravated indecent assault was illegal under

Alleyne v. United States,           U.S.     , 133 S.Ct. 2151, 186 L.Ed.2d 314

(2013) (holding that facts that increase mandatory minimum sentences

must be submitted to the jury and must be found beyond a reasonable

doubt).5    Appellant received a 5-year mandatory minimum sentence under

42 Pa.C.S.A. § 9718 (“Sentences for offenses against infant persons”). In

Commonwealth v. Wolfe, 106 A.3d 800 (Pa.Super. 2014), affirmed,

A.3d       , 2016 WL 3388530 (Pa. June 20, 2016), this court determined that

Section 9718 was facially void.6       However, recently our supreme court



5
  Appellant raised this issue for the first time in his brief on appeal. This is
of no consequence as we recognize that “[i]ssues relating to the legality of
sentence cannot be waived and are cognizable under the PCRA.”
Commonwealth v. Hockenberry, 689 A.2d 283, 288 (Pa.Super. 1997),
appeal denied, 695 A.2d 784 (Pa. 1997). See also Commonwealth v.
Newman, 99 A.3d 86, 90 (Pa.Super. 2014) (en banc), appeal denied,
121 A.3d 496 (Pa. 2015); Commonwealth v. Roney, 866 A.2d 351 (Pa.
2005), cert. denied, 546 U.S. 860 (2005).
6
  Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015), upon which
appellant relies, struck down a different mandatory sentencing statute,
18 Pa.C.S.A. § 6317 (setting forth a mandatory minimum sentence of
two years’ total confinement if delivery of, or possession with intent to
deliver, a controlled substance occurs within 1,000 feet of a school, college,
or playground).


                                       -6-
J. S30018/16


decided that Alleyne does not apply retroactively to cases pending on

collateral review. Commonwealth v. Washington,              A.3d       , 2016 WL

3909088 (Pa. July 19, 2016).     See also Commonwealth v. Riggle, 119

A.3d 1058 (Pa.Super. 2015) (declining to give Alleyne retroactive effect to

cases on timely collateral review when the defendant’s judgment of sentence

was finalized before Alleyne was decided).

      We now turn to appellant’s second and third issues, alleging ineffective

assistance of counsel.

            To    prevail  on     a    claim   alleging  counsel’s
            ineffectiveness under the PCRA, Appellant must
            demonstrate (1) that the underlying claim is of
            arguable merit; (2) that counsel’s course of conduct
            was without a reasonable basis designed to
            effectuate his client’s interest; and (3) that he was
            prejudiced by counsel’s ineffectiveness, i.e. there is
            a reasonable probability that but for the act or
            omission in question the outcome of the proceeding
            would have been different.        Commonwealth v.
            Kimball, 555 Pa. 299, 724 A.2d 326, 333 (1999);
            Commonwealth v. Douglas, 537 Pa. 588, 645
            A.2d 226, 230 (1994).

Commonwealth v. Bracey, 795 A.2d 935, 942 (Pa. 2001).

            It is clear that a criminal defendant’s right to
            effective counsel extends to the plea process, as well
            as during trial.        However, “[a]llegations of
            ineffectiveness in connection with the entry of a
            guilty plea will serve as a basis for relief only if the
            ineffectiveness caused the defendant to enter an
            involuntary or unknowing plea. Where the defendant
            enters his plea on the advice of counsel, the
            voluntariness of the plea depends on whether
            counsel’s advice was within the range of competence
            demanded of attorneys in criminal cases.”



                                     -7-
J. S30018/16


Commonwealth v. Allen, 833 A.2d 800, 802 (Pa.Super. 2003), appeal

denied, 860 A.2d 488 (Pa. 2004), quoting Commonwealth v. Hickman,

799 A.2d 136, 141 (Pa.Super. 2002) (internal citations omitted).

      Appellant alleges that plea counsel, Attorney Kramer, was ineffective

for not informing him that in order to qualify for parole, he will have to

complete mandated sex offender treatment, which will include admitting his

crimes and attending classes.    (Appellant’s brief at 22.)   Appellant claims

that Attorney Kramer’s failure to inform him of this important consequence

of his plea rendered his plea invalid. (Id.) We disagree.7

      “[A] defendant’s lack of knowledge of collateral consequences of the

entry of a guilty plea does not undermine the validity of the plea, and

counsel is therefore not constitutionally ineffective for failure to advise a

defendant of the collateral consequences of a guilty plea.” Commonwealth

v. Abraham, 62 A.3d 343, 350 (Pa. 2012), citing Commonwealth v.

Frometa, 555 A.2d 92, 93 (Pa. 1989).         See also Commonwealth v.

Stark, 698 A.2d 1327, 1332 (Pa. 1997) (a defendant’s eligibility for parole is

a “collateral consequence” of his guilty plea); 42 Pa.C.S.A. § 9542 (PCRA



7
  The Commonwealth argues that this claim is waived for failure to raise it in
appellant’s PCRA petition. (Commonwealth’s brief at 15.)         See, e.g.,
Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (“a claim not
raised in a PCRA petition cannot be raised for the first time on appeal”).
However, the record reflects that appellant was permitted to address the
issue during the evidentiary hearing. (Notes of testimony, 1/23/15 at 9-11.)
In addition, the PCRA court addressed the issue in its Rule 1925(a) opinion.
(PCRA court opinion, 6/12/15 at 22.)


                                    -8-
J. S30018/16


does   not     provide   relief    from   collateral   consequences    of   a   criminal

conviction).      Therefore, Attorney Kramer was not ineffective for failing to

inform appellant that he would be required to complete sex offender

counseling in order to be eligible for parole.

       In his third issue on appeal, appellant claims that both plea counsel,

Attorney     Kramer,     and      sentencing   counsel,    Attorney   Rossman,     were

ineffective for not enforcing the terms of the negotiated plea bargain.              As

discussed above, appellant argues that his understanding was that he would

receive a sentence of 5 years’ incarceration.             Appellant contends that this

was not an open plea as to sentencing.                 The record belies appellant’s

assertions in this regard.

       Although it was in the context of a waiver analysis, this court’s

previous discussion of the plea and sentencing proceedings on direct appeal

is instructive:

                     In the case sub judice, at the point when
               Appellant decided to plead guilty, the Court Crier
               announced, “Judge, this is going to be an open
               plea[,]” N.T. 5/15/09 at 44, and the guilty plea
               colloquy continued in such a manner without
               objection by Appellant. At the sentencing hearing,
               the sentencing court asked for the sentencing
               guidelines, and the prosecutor informed the
               sentencing court of Appellant’s prior record score,
               offense gravity score, and the sentencing guidelines
               based thereon.      N.T. 4/23/10 at 38-39.       The
               prosecutor also informed the sentencing court that
               “there’s also one mandatory minimum required in
               this case, and that is for the charge of aggravated
               indecent assault. It requires a minimum of five to
               ten years.” N.T. 4/23/10 at 39. Appellant did not


                                           -9-
J. S30018/16


          object to the exchange between the sentencing court
          and prosecutor. N.T. 4/23/10 at 39. Appellant’s
          counsel requested the sentencing court impose the
          mandatory minimum, and no other sentence;
          however, in response, the prosecutor argued the
          “defendant . . . deserves an aggravated sentence.”
          N.T. 4/23/10 at 41. Appellant did not object and,
          specifically, did not inform the sentencing court that
          the prosecutor had agreed to recommend a sentence
          of five years to ten years in prison. The sentencing
          court imposed sentence, and again, Appellant did not
          object. N.T. 4/23/10 at 43.

                After the sentencing hearing, Appellant filed a
          timely post-sentence motion; however, Appellant
          never averred therein that his guilty plea was
          involuntary    due    to   his   understanding    the
          Commonwealth was going to recommend an
          aggregate sentence of five years to ten years in
          prison. In fact, with regard to withdrawing his guilty
          plea,    Appellant    merely    requested    in   his
          post-sentence motion that the trial court “[p]ermit
          him to withdraw his guilty plea for the reasons cited
          in the motions filed by Defendant on October 9,
          2009, and January 21, 2010 (which are incorporated
          herein by reference as though set forth in full and
          attached hereto as Exhibit ‘A’)[.]”           Neither
          Appellant’s October 9, 2009 presentence motion to
          withdraw his guilty plea nor his January 21, 2010
          motion for reconsideration mention that the
          Commonwealth failed to fulfill its promise to make a
          sentencing    recommendation      in  exchange     for
          Appellant pleading guilty.

Spearman, No. 1823 EDA 2010 at 18-19.

     Appellant testified at the January 23, 2015 PCRA hearing that

Attorney Kramer told him the plea offer was for the 5-year mandatory

minimum. (Notes of testimony, 1/23/15 at 13, 16-17.) It was appellant’s

understanding that it would be a flat 5-year sentence.        (Id. at 17.)



                                  - 10 -
J. S30018/16


Appellant’s testimony was contradicted by Attorney Kramer, who testified

that it was an open plea and that he explained to appellant that he could

receive a sentence greater than the 5 to 10-year mandatory minimum. (Id.

at 40, 45.) Attorney Kramer told appellant that by entering the guilty plea,

he would serve at least 5 years’ imprisonment, but that in exchange for his

plea, the Commonwealth agreed to drop the charges of rape and IDSI, which

carried   ten-year    mandatory      minimum     sentences.     (Id.   at   37-39.)

Attorney Kramer testified that he never guaranteed appellant any particular

sentence. (Id. at 45.)

      Similarly, Attorney Rossman testified that from her recollection, it was

not a negotiated plea. (Id. at 54-55.) Attorney Rossman testified that if the

parties had negotiated a sentence, she would have raised the issue with the

sentencing   court.      (Id.   at   59.)       Appellant   never   complained   to

Attorney Rossman that there was a negotiated sentence. (Id. at 34-35, 60.)

      The PCRA court, after hearing all the testimony and reviewing the

record, clearly found appellant’s testimony on the issue to be not credible.

(PCRA court opinion, 6/12/15 at 14.) The PCRA court concluded that neither

Attorney Kramer nor anyone else ever informed appellant that he was

entering a negotiated plea for a sentence of 5 years’ incarceration. (Id. at

15.) The PCRA court’s determination in this regard is amply supported by

the record and will not be disturbed on appeal.         This claim lacks arguable




                                       - 11 -
J. S30018/16


merit where appellant failed to establish that, in fact, there was a negotiated

plea agreement.

      Finally, appellant complains that the PCRA court limited the evidentiary

hearing to the issue of whether appellant was told he was going to receive a

negotiated sentence of 5 years’ incarceration.        (Appellant’s brief at 30.)

Appellant argues that there were several other issues of arguable merit he

wanted to explore, including Attorney Rossman’s alleged failure to challenge

the   Sexual    Offenders    Assessment       Board   (“SOAB”)    report,   and

Attorney Kramer’s deficient pre-trial investigation and lack of preparedness

for trial. (Id. at 31-34.)

      Simply stated, appellant’s assertion that the PCRA court limited the

scope of the hearing is incorrect.     Prior to taking testimony, the parties

engaged in the following pertinent discussion:

            [DEFENSE COUNSEL WILLIAM BICKERTON, ESQ.]:
            Actually, there may have been another issue, if
            Mr. Spearman -- that he did want to address today.
            If he could put that on the record, Your Honor?
            Because I thought that we were limited today as to
            what you’re going to allow for the evidentiary
            hearing, that you issued a ruling to it would only be
            one issue. I do know that Mr. Spearman still would
            like to raise a couple other issues.

            THE COURT: Correct me if I’m wrong -- I mean,
            perhaps you are correct and I’m not -- was there -- I
            don’t honestly recall if I ordered a limited evidentiary
            hearing today. Do you recall, Mr. Ritterman?

            [ADA SAMUEL RITTERMAN, ESQ.]: My thought was
            that the only issue was on the plea agreement. But I
            can’t 100 percent represent to the Court that the


                                     - 12 -
J. S30018/16


           Court had said it couldn’t on anything else.    But I
           just don’t--

           THE COURT: I don’t have notes to that effect. I
           don’t generally do that. If I grant an evidentiary
           hearing, I grant an evidentiary hearing. We are all
           here to address any and all issues.               So,
           Mr. Bickerton, what is the other issue that you think
           needs to be addressed today?

Notes of testimony, 1/23/15 at 7-8.8

     Even if the PCRA court had originally limited the scope of the hearing

to whether appellant believed he would receive a more lenient sentence,

clearly, at the hearing of January 23, 2015, the PCRA court indicated its

intent to permit appellant to address “any and all issues.”         (Notes of


8
  On March 3, 2016, appellant filed an application to supplement the original
record. Appellant attached a letter from ADA Ritterman to the PCRA court
dated January 23, 2015, which states,

           Your Honor inquired today whether you had granted
           a limited evidentiary hearing or a hearing without
           limits on the issues. I answered that I thought the
           hearing was limited but I did not have a perfect
           recollection. I have subsequently looked at my file
           markings, and I see that at the listing of January 31,
           2014, I had noted that a hearing was granted on the
           limited ground of whether [appellant] believed he
           would get a more lenient sentence. I hope this
           helps, and I apologize that I did not have this
           notation with me at the hearing.

Motion to supplement record under Pa.R.A.P. 1926(B)(1), 3/3/16 at 4.
Appellant also attaches a “State Custody Video Hearing Confirmation,” dated
November 12, 2014, setting aside only one hour for appellant’s January 23,
2015 PCRA hearing. (Id. at 5.) According to appellant, this further supports
his position that the hearing was limited in scope. We will grant appellant’s
application to supplement the original record with these documents;
however, they do not change the analysis for the reasons discussed infra.


                                   - 13 -
J. S30018/16


testimony, 1/23/15 at 8.) There is no indication that appellant was limited

to one issue. In fact, appellant did explore other issues during the hearing,

including Attorney Kramer’s pre-trial preparation.        In his reply brief,

appellant complains that the one hour allotted for the hearing was

insufficient. (Appellant’s reply brief at 4 n.1.) However, there is nothing to

support appellant’s assertion that one hour was inadequate to address the

issues he wished to present.       In fact, the prison official indicated that

although the allotted time was almost up, he was willing to “postpone as

long as I can.” (Notes of testimony, 1/23/15 at 49.)9 The court stated that

they had one more witness and did not expect to be much longer. (Id.)

        The only issues appellant identifies that he was purportedly unable to

address during the PCRA hearing are 1) Attorney Kramer’s lack of

preparation for trial; and 2) Attorney Rossman’s failure to challenge the

SOAB report and appellant’s SVP classification. (Appellant’s brief at 30-34.)

In fact, appellant did explore the issue of Attorney Kramer’s pre-trial

preparation, including appellant’s allegation that he failed to hire an

investigator or interview witnesses.    (Notes of testimony, 1/23/15 at 19,

41-42, 62-64.) Attorney Kramer testified that appellant never requested an

investigator and there were no witnesses to interview. (Id. at 41, 62-64.)

After the victim’s detailed and credible testimony, appellant accepted




9
    Appellant participated via video-conferencing from SCI Rockview.


                                     - 14 -
J. S30018/16


Attorney Kramer’s advice that it was in his best interest to enter a plea.

(Id. at 42.)

      Furthermore,     the      sentencing    transcript    indicates    that

Attorney Rossman did submit an expert report on appellant’s behalf, finding

that appellant did not meet the statutory criteria for SVP status. (Notes of

testimony, 4/23/10 at 37-38.)         Therefore, appellant’s assertion that

Attorney Rossman was ineffective for failing to challenge the SOAB’s findings

is belied by the record.     In addition, appellant cannot challenge his SVP

status on collateral review. See Commonwealth v. Masker, 34 A.3d 841

(Pa.Super. 2011) (en banc), appeal denied, 47 A.3d 846 (Pa. 2012) (a

challenge to the classification of the defendant as an SVP is not a challenge

to the conviction or sentence, and therefore is not cognizable under the

PCRA).     Because the registration requirements of Megan’s Law10 are

collateral consequences of appellant’s conviction and are not considered part

of his sentence, appellant’s challenge to SVP classification, even framed as a

trial counsel ineffectiveness claim, falls outside the ambit of the PCRA.

Masker.

      Having determined that appellant’s issues on appeal are without merit

and do not warrant relief, we will affirm the order of the PCRA court denying

his petition.



10
  Now called the Sex Offender Registration and Notification Act (SORNA).
See 42 Pa.C.S.A. §§ 9799.14, 9799.15.


                                    - 15 -
J. S30018/16


     Appellant’s motion to supplement the record is granted.   Order

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/23/2016




                               - 16 -